EXHIBIT 10.12C

THIRD AMENDMENT

OF

JBT CORPORATION SAVINGS AND INVESTMENT PLAN

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the JBT
Corporation Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

WHEREAS, this Third Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended as follows, effective
September 16, 2009:

1. The definition of “Eligible Employee” set forth in Article I of the Plan is
hereby amended to add the following paragraph to the end thereto to read as
follows:

Notwithstanding any provisions of the Plan to the contrary, effective
September 16, 2009, an Employee who (1) is on the United States payroll of the
Company or a Participating Employer which is incorporated in, and has its
principal place of business in the United States and (2) is a resident of Guam
and who lives in and works in Guam, shall be an Eligible Employee for all
purposes under the Plan except for eligibility to make Pre-Tax Contributions
under the Plan.

2. Section 3.4.4 is hereby added to the Plan and shall read as follows:

 

  3.4.4 Notwithstanding any provisions of this Section 3.4 to the contrary,
effective for Plan Years commencing on or after January 1, 2009, for each Plan
Year, the Company will make a Company Contribution to the Company Contribution
Account for each Matched Participant equal to:

 

  (a) the applicable percentage for the Plan Year of all Basic Contributions and
Supplemental Contributions made by the Matched Participant during the Plan Year,
less

 

  (b) the aggregate amount of Company Contributions made to the Matched
Participant’s Company Contribution Account during the Plan Year pursuant to
Section 3.4.1 of the Plan.



--------------------------------------------------------------------------------

3. Section 5.2.2 of the Plan is hereby amended in its entirety to read as
follows:

5.2.2. The Participant’s Account Balance will be distributed as soon as
practicable after the Participant elects a distribution following the
Participant’s separation from service. Effective prior to January 1, 2005, upon
separation of service, a Participant may elect to defer distribution of the
Participant’s Account Balance until a date that is no later than the
Participant’s Required Beginning Date only if such Account Balance exceeds
$5,000. Effective January 1, 2005, through September 15, 2009, upon separation
from service, the Participant may elect to defer distribution of his or her
Account Balance until a date no later than his or her Required Beginning Date.
Effective September 16, 2009, and pursuant to Section 6.1, upon severance from
employment, a Participant may elect to defer distribution of the Participant’s
Account Balance until a date that is no later than the Participant’s Required
Beginning Date only if such Account Balance exceeds $5,000. A Participant will
be deemed to have elected to defer payment of benefits from the Plan until the
date the Participant requests a distribution from the Plan in a manner
consistent with the uniform and nondiscriminatory rules established by the
Administrator.

4. Article VI of the Plan is hereby retitled as “Forms of Benefit, In-Service
Withdrawals and Loans.”

5. Section 6.1 of the Plan is hereby amended in its entirety to read as follows:

6.1 Cashout of Small Accounts

Effective prior to January 1, 2005, and notwithstanding any other Plan
provision, if a Participant’s Account Balance is not larger than $5,000 the
Account Balance will be paid in one lump sum to the Participant as soon as
practicable after the Participant’s separation from service, without his or her
consent or the consent of his or her spouse. Effective January 1, 2005 through
September 15, 2009, this Section 6.1 shall be of no force and effect. Effective
September 16, 2009, a Participant’s Account Balance shall be determined without
regard to that portion of the Participant’s Account that is attributable to a
rollover contribution, and the earnings allocable thereto, within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the
Code. If the Participant’s Account Balance, as so determined, is $5,000 or less,
the Plan may distribute the Participant’s entire vested Account without the
Participant’s consent or the consent of his or her spouse. Provided, however,
with respect to distributions occurring on or after September 16, 2009, in the
event such a mandatory distribution exceeds $1,000, determined taking into
account, however, all prior rollovers from the other plans on behalf of the
Participant, if the Participant does not elect to have such distribution paid
directly to an eligible retirement plan specified by a Participant in a direct
rollover or to receive a distribution paid directly to the Participant, then the
Plan Administrator will cause the distribution to be paid in a direct rollover
to an individual retirement plan designated by the Plan Administrator. If such
mandatory distribution amount does not exceed



--------------------------------------------------------------------------------

$1,000, the Account Balance will be paid in one lump sum to the Participant as
soon as practicable after the Participant’s separation from service, without his
or her consent or the consent of his or her spouse.

6. Section 6.6.3 of the Plan is hereby amended and restated in its entirety to
read as follows:

6.6.3 An active Participant may make a hardship withdrawal from his or her
Pre-Tax Contribution Account if he or she demonstrates to the Administrator that
the withdrawal is necessary to satisfy the Participant’s immediate and financial
need. A hardship withdrawal cannot exceed 100% of such Participant’s Pre-Tax
Contribution Account (excluding adjustment for any income credited to such
Participant’s Pre-Tax Contribution Account) at the date of the withdrawal. In
addition, the minimum hardship withdrawal permitted is $500, or, if less, the
total amount of a Participant’s Pre-Tax Contribution Account (excluding
adjustment for any income credited to such Participant’s Pre-Tax Contribution
Account) at the date of withdrawal.

(a) A distribution is on account of an immediate and heavy financial need if it
is for:

(1) Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(2) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(3) Payment of tuition, related educational fees and room and board expenses for
up to the next 12 months of post-secondary education for the Participant, the
Participant’s spouse, children or dependents (as defined in Code Section 152,
determined without regard to Code Sections 152(b)(1), 152(b)(2) and
152(d)(1)(B));

(4) Payments necessary to prevent the Participant’s eviction from his or her
principal residence, or foreclosure on the mortgage on the Participant’s
principal residence;

(5) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152,
determined without regard to Code Section 152(d)(1)(B)); or

(6) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty loss deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

(b) In the event that the Administrator determines that a Participant has an
immediate and heavy financial need in accordance with Section 6.6.3(a), a



--------------------------------------------------------------------------------

hardship withdrawal may be made from the Plan only if the amount of such
distribution is considered as necessary to satisfy such immediate and heavy
financial need of the Participant pursuant to the following standards:

(1) The distribution is not in excess of the amount of the immediate and heavy
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution);

(2) The Participant makes a representation (made in writing or such other form
as may be prescribed the Commissioner of the Internal Revenue Service), unless
the Employer has actual knowledge to the contrary, that such immediate and heavy
financial need cannot reasonably be relieved (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Participant’s
assets, (iii) by cessation of Pre-Tax Contributions under the Plan; (iv) by
other currently available distributions (including distribution of ESOP
dividends under Code Section 404(k)) and nontaxable (at the time of the loan)
loans, under plans maintained by the Participating Employer or any other
employer; or (v) by borrowing from commercial sources on reasonably commercial
terms in an amount sufficient to satisfy the need; and

(3) The Participant shall not be permitted to elect to make Pre-Tax
Contributions or After-Tax Contributions to the Plan and all other plans
maintained by the Participating Employer on his behalf for a period of 6 months
following the receipt of the distribution. For this purpose the phrase “all
other plans maintained by the Participating Employer” means all qualified and
nonqualified plans of deferred compensation maintained by the Participating
Employer.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 16th day of September, 2009.

 

JOHN BEAN TECHNOLOGIES CORPORATION By:  

/s/ Ronald D. Mambu

Its:  

Vice President, Chief Financial Officer,

Treasurer and Controller